United States District Court
Northem District of California

\DOO\IO\§IIJ>L»JN¢_~

NNNNNNNNNv-*»-»»-\»-\o-o-\»-»-»-»-\

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTR]CT OF CALIFORNIA

BRUCE PATRICK HANEY,
Plaintiff,
v.

R LIM-JAVATE, et al.,

Defendants.

 

 

SAN JOSE DIVISION

Case No. 18-CV-O7224-LHK
ORDER TO SHOW CAUSE

Plaintiff, a California state prisoner proceeding pro se, filed a civil rights complaint under

42 U.S.C. § 1983, seeking damages for alleged civil rights violations. Specifically, plaintiff

alleged that defendant Dr. Lim-Javate changed his blood pressure medication “to a controlled

medication, to be picked up at the medication window daily,” as an act of retaliation, and that this

violated plaintiff s civil rights. See Dkt. No. l at 3-A.

Plaintiff also filed a motion for leave to proceed in forma pauperis (“IFP”). For the

reasons stated below, the court orders plaintiff to show cause why his motion for leave to proceed

IFP should not be denied, and this action should not be dismissed pursuant to 28 U.S.C. § 1915(g).

'l`he Prison Litigation Refonn Act of 1995 (“PLRA”) was enacted, and became effective,

on April 26, 1996. lt provides that a prisoner may not bring a civil action IFP under 28 U.S.C.

Case No. lS-CV-07224-LHK
ORDER

 

United States District Court
Northem District of Califomia

\DOO\\O\U\-ldb-)N»-

I\)NNNNN[\)NN)-»)-¢»-)-»-\)-¢»-»-¢._¢»_¢
®\!O\\ll-PL»JN\-‘O\OOQ\]O\'J\J>WN’-‘O

 

 

§ 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
facility, brought an action or appeal in a court of the United States that was dismissed on the
grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

F or purposes of a dismissal that may be counted under section 1915(g), the phrase “fails to
state a claim on which relief may be granted” parallels the language of Federal Rule of Civil
Procedure 12(b)(6) and carries the same interpretation, the word “frivolous” refers to a case that is
“of little weight or importance: having no basis in law or fact,” and the word “malicious” refers to
a case “flled with the ‘intention or desire to harm another.”’ Andrews v. King, 398 F.3d 1113,
1121 (9th Cir. 2005) (citation omitted). Only cases within one of these three categories can be
counted as strikes for section 1915(g) purposes. See id. Dismissal of an action under section
1915(g) should only occur when, “after careful evaluation of the order dismissing an [earlier]
action, and other relevant information, the district court determines that the action was dismissed
because it was frivolous, malicious or failed to state a claim.” Id. h

Ana'rews requires that the prisoner be given notice of the potential applicability of section
l915(g), by either the district court or the defendants, but also requires the prisoner to bear the
ultimate burden of persuasion to show that section 1915(g) does not bar pauper status in this case.
Id. Andrews implicitly allows the court to raise the section 1915(g) problem sua sponte, but
requires the court to notify the prisoner of the earlier dismissals it considers to support a section
1915(g) dismissal and allow the prisoner an opportunity to be heard on the matter before
dismissing the action. See id. at 1120. A dismissal under section 1915(g) means that a prisoner
cannot proceed with his action as a pauper under section 1915(g), but he still may pursue his
claims if he pays the hill filing fee at the outset of the action.

A review of the dismissal orders in plaintiffs prior prisoner actions reveals that he has had
at least three such cases dismissed on the ground that they were frivolous, malicious, or failed to
state a claim upon which relief may be granted, Plaintiff is now given notice that the court

believes the following federal district court dismissals may be counted as dismissals for purposes

2
Case No. lS-CV-O7224-LHK
ORDER

 

United States District Court
Northem District of California

---.lO\

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

of section 1915(g): (l) Haney v. Sanders, er al.,`No. 09- 01798 (E.D. Cal. July 22, 2011)
(dismissing for failure to state a claim); (2) Hcmey v. Htay, et al., No. 16-310 (E.D. Cal. Dec. 4,
2017) (dismissing for failure to state a claim); and (3) Haney v. Dr. Lam-Javate, No. 17- 5629
(N.D. Cal. Oct. 3, 2018) (dismissing where lack of exhaustion was clear on the face of the
complaint). The court has evaluated each of these cases based on their dismissal orders. See
Andrews, 398 F.3d at 1 120; see also Ef-Shaddai' v. Zamora, 833 F.3d 103 6, 1044 (9th Cir. 2016)
(a dismissal for failure to exhaust counts as a strike under the PLRA if the deficiency is apparent
from the face of the co:npiaint). .

In light of these dismissais, and because plaintiff does not appear to be under imminent
danger of serious physical injury, see Aridrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007),
plaintiff is ORDERED TO SHOW CAUSE in writing no later than thirty 1301 days from the date
of this order why his motion for leave to proceed IFP should not be denied and this action should
not be dismissed pursuant to 28 U.S.C. § 1915(g). If plaintiff is So inclined, he `may avoid
dismissal by paying the $400.00 filing fee. ln any event, the court will continue to review under
section 1915(g) all future actions filed by plaintiff while he is incarcerated and in which he seeks
IFP status.

Failure to file a timely response or failure to pay the full filing fee in will result in the

dismissal of this action without further notice to laintiff.

 

IT IS SO ORDERED.

3121/11a ;@WM/_ M

LUCY H. Koii
United States District Judge

Case No. lS-CV-07224-Ll-IK
ORDER

 

